']{o 24-58 'rRev. 02/18)   Judgment ma Cnnunal C',ase
                           Sheet 1



                                             UNITED STATES DISTRICT COURT
                                                             Eastern District of Pennsylvania
                                                                              )
                 UNITED STATES OF AMERICA                                        )        JUDGMENT IN A CRIMISAL CASE
                                       v.                                        )
                                                                                 )
                                                                                 )        Case Number:           DP AE2: l 6CR000403-001
                              SHAMIR KANE                  FILED                 )
                                                                                 )
                                                                                          USM Number:            69639-066

                                                          OEC .1 r~o18 ~               ~ark     S_ Greenberg, EsL _ _ _ _ _
                                                                                          Defendant's Attorney
THE DEFENDANT:                                           KATE BAHKMAN, Clerk
D     pleaded guilty to count(s)                        By _ _Dep.Clerk _ _ _ _ _
D     pleaded nolo contendere to count(s)          ______ _
      which was accepted bv the court.
X     was found guilty on count(s)          2,3,415,6,7 & 8 __
      after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                       Nature of Offense                                                            Offense Ended           Count
18: 1951(a)                           Conspiracy to commit robbery which interferes with interstate commerce_      1/9/2017                2
18 195I(a)                            Robbery which mterferes with interstate robbery.                             1/9/2017                3&5
18: 924 (cXlXA)(ii) & 2               Using and carrying a firearm dunng a crime of violence-                      1/9/2017                4&6
18: 1512(bX2) & 2                     Tampering with a witness or victim_                                          1/9/2017                7&8


       The defendant is sentenced as provided in pages 2 through                      7       _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

 D     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ Dis                             D aredismissedonthemotionoftheUnitedStates.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
 residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
 pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

1z.l11l1ts- ~I~                                                                _Decemberl.1.J018           ________ _
                                                                               Date of Imoos1t10n of Judgment
   /.'Z-4/a..k: I~
     M . ~<"._.-'o-.c:) ' 6°•).                                            I] J--.. __,_.~· .. r _!_ - ---
     \J. ~. f!/'v>.~~ l
      \).,S. Q~..-
                                                                         V     Signature of Judge


      \.)   .~. ~~<~~ \
      ct='t.v                                                                  Hon.:...f'Aiuardo C. Robreno, U.S. District Judge
       ~:.c.~ l                                                                Name and Title of Judge


                                                                               Date signed:
          .
AO 245B (Rev. 02/18)     Judgment m Cnnnnal C',ase
                         Sheet 2  lmpnsonment
                                                                                                      Judgment - Page    2    of      7
 DEFENDANT:                    SHAMIR KANE
 CASE NUMBER:                  DPAE2: l 6CR000403-001


                                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

         408 MO'.'iTHS. This term consists of 24 months on each of counts 2,3,5, 7 and 8, all to run concurrently; a term of 84 months on
 count 4, to run consecutively to Counts 2,3,5,6,7 & 8; and a term of 300 months on count 6, to run consecutively to counts 2,3,4,5,7 & 8,
 for a total sentence of 408 months.

      x   The court makes the following recommendations to the Bureau of Prisons:
          It is recommended that the Defendant participate in the Bureau of Prisons Inmate Financial Responsibility Program.
          It is recommended that the Defendant participate in the Bureau of Prisons Residential Drug Abuse Program (RDAP) 500 hour
          substance abuse program while incarcerated.
          It is recommended that the Defendant be designated to a facility in the Philadelphia, PA area.

      X The defendant is remanded to the custody of the United States Marshal.

      D   The defendant shall surrender to the United States Marshal for this district:

          D      at
                              ------- D                 a.m.     D   p.m.     on
          D      as notified by the United States Marshal.

      D   The defendant shall surrender for service of sentence at the mst1tution designated by the Bureau of Prisons:
          D      before 2 p.m. on
          D      as notified by the United States Marshal.
          D      as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
 I have executed this judgment as follows:




              Defendant delivered on                                                      to

 at                                              _ _ , with a certified copy of this judgment.


                                                                                                    t.:NITED STATES MARSHAL




                                                                             By
                                                                                                 DEPt:TY l:NITED STATES MARSHAL
         .
' AO 245B (Rev   02/18) Judgment ma Cnmmal Case
                         Sheet 3 - Supervised Release
                                                                                                       Judgment   Page   3      of        7

 DEFENDANT:                   SHAMIR KANE
 CASE NUMBER:                 DPAE2:16CR000403-001
                                                         SUPERVISED RELEASE

 Upon release from imprisonment, you will be on supervised release for a term of:

        5 YEARS. This term consists of 3 years on each of counts 2,3,5,7 & 8, all such terms to run concurrently; a term of 5 years on
 counts 4 and 6, to run concurrently with each other and concurrently with counts 2,3,5,7 & 8.




                                                        MANDATORY CONDITIONS
  1.   You must not commit another federal, state or local crime.
  2.   You must not unlawfully possess a controlled substance.
  3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
  4.    X    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizmg a sentence of
             restitution. (check if applicable)
  5.    X    You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
  6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
  7.    D    You must participate in an approved program for domestic violence. (check if applicable)

  You must comply with the standard conditions that have been adopted by this court as well as with any other condit10ns on the attached
  page.
        .
AO 2458 (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 3A SupeMsed Release
                                                                                              Judgment- ·Page __ 4         of         7_
DEFENDANT:                  SHAMIR KANE
CASE NUMBER:                DPAE2:16CR000403-001

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bnng about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your JOb
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
       10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (includmg an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: '.!YW\V.uscourts.gov.


Defendant's Signature                                                                                   Date
~          .
    AO 2458 (Rev. 02/18)   Judgment ma Cnmmal Case
                           Sheet 38 Supervised Release
                                                                                              Judgment-Page -· _5_    of      7
    DEFENDANT:                SHAMIR KANE
    CASE NUMBER:              DPAE2:16CR000403-001

                                        ADDITIONAL SUPERVISED RELEASE TERMS
           The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other
    forms of testing to ensure compliance. It is further ordered that the defendant shall submit to drug treatment as approved by
    the Court after receiving a recommendation by the U.S. Probation Office. The defendant shall abide by the rules of any
    program and shall remain in treatment until satisfactorily discharged with the approval of the Court.

             The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the
    approval of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution
    obligation. The defendant shall not encumber or liquidate interest in any assets unless it is direct service of the fine or
    restitution obligation or otherwise ha-; the express approval of the Court.

           The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly
    income tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in
    the investigation of his financial dealings and shall provide truthful monthly statements of his income, if so requested.
~AO 245B (Rev. 02/18)   Judgment ma Cnnunal Case
                        Sheet 5 · Cnmmal Monetary Penalhes
                                                                                                          Judgment - Page _ __2.       of        7
  DEFENDANT:                      SHAMIR KANE
  CASE NUMBER:                    DPAE2: 16CR000403-001
                                               CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                     Assessment                  JVTA Assessment*                      Fine                       Restitution
  TOTALS           $ 700.00                    $ 0.00                                $ 0.00                     $ 15,384.62


  D     The determination of restitution is deferred                    • An Amended Judgment zn a Criminal Case           (AO 245CJ   will be entered
  until after such determination.

  D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
       before the United States is paid.

  Name of Payee                               Total Loss**                            Restitution Ordered                   Priority or Percentage
  Payments should be made
  payable to Clerk, U.S.
  District Court

  T-Mobile                                               15,384.62                                  15,384.62
  4 Sylvan Way
  Parsippany, NJ 07054




  TOTALS                             $         - - _15,384.62_                   $

   D Restitution amount ordered pursuant to plea agreement $

   X     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 C.S.C. § 3612(g).

   X     The court determined that the defendant does not have the ability to pay interest and 1t is ordered that:

         D     the interest requirement is waived for          D       fin   X   restitution.

         D     the interest requirement for       D     fine       D    restitution is modified as follows:

   * Justice for Victims of Trafficking Act of 2015, Pub. L No. 114-22.
   ** Findings for the total amount of losses are required under Chapters 109A, 110, 1lOA, and 113A of Title 18 for offenses committed on
         or after September 13, 1994, but before April 23, 1996.
..   '   ,,.
AO 2458 (Rev 02/18)       Judgment ma Cnnunal Case
                          Sheet 6  Schedule of Pavments
                                                                                                                Judgment - PaJ?.e _   7      of         7
 DEFENDANT:                   SHAMIR KA."'ffi
 CASE NUMBER:                 DPAE2: 16CR000403-001


                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A       X     Lump sum payment of$         16,08_4_.6_2_ _       due immediately, balance due

               D    not later than                                     , or
               X    in accordance with     D    C     D     D,    D     E, or     X Fbelow; or

 B       D     Payment to begin immediately (may be combined with               DC,         D   D, or    D F below); or
 C       D     Payment in equal                 _ (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                         _ (e.g, months or years), to commence       _ _ _ __ (e.g., 30 or 60 days) after the date of this judgment; or

 D       D     Payment in equal                        (e.g, weekly, monthly, quarterly) installments of $                           over a period of
                             (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E       D     Payment during the term of supervised release will commence within __ __ (e.g, 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F       X     Special instructions regarding the payment of criminal monetary penalties:
               The special assessment and restitution are due immediately It is recommended that the defendant participate in the Bureau of Prisons Inmate
               Financial Responsibility Program and provide payments of $25.00 per quarter towards restitution. In the event the entire restitution 1s not paid
               prior to the commencement of supervision, the defendant shall satJsfy the amount due in monthly installments of $100.00, to commence 30 days
               after release from confinement. The defendant shall notify the U.S. Attorney for this district within 30 days of any change of mailing address or
               residence that occurs while any portion of the restitution remains unpaid.

 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All crimmal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any cnminal monetary penalties imposed.




 X       Joint and Several

         Defendant and Co-Defendant Names and Case Numbers (mcludmg defendant number), Total Amount, Joint and Several Amount,
         and corresponding payee, if appropriate.
         Tanaya Martin, 16-403-02, $15,384.62
         Robert Christopher Gilmore, 16-403-03, $15,384.62



 D       The defendant shall pay the cost of prosecution.

 D       The defendant shall pay the following court co'>t(s):

 D       The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution mterest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
